CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov

Attorney for State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA,                            )
 Department of Fish and Game                 )
                                             )
               Plaintiff(s),                 )
                                             )   Case No.: 3:20-cv-00195-SLG
 v.                                          )
                                             )
                                             )        REPLY TO FEDERAL
 FEDERAL SUBSISTENCE BOARD,                  )    DEFENDANTS’ OPPOSITION TO
 et al.,                                     )      PLAINTIFF’S MOTION FOR
                                             )     PRELIMINARY INJUNCTION
                                             )
               Defendant(s).                 )


       The State of Alaska, Department of Fish and Game, hereby responds to the

Federal Defendants’ Opposition to Plaintiff’s Motion for Preliminary Injunction, ECF

No. 15. The State requested a temporary restraining order and preliminary injunction to

put a halt to several violations of federal law. Defendants (“FSB”) violated the federal

Open Meetings Act, 5 U.S.C. § 552b, the Alaska National Interest Lands Conservation




        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 1 of 13
Act (“ANILCA”), Pub. L. 96-487, the Administrative Procedure Act (“APA”), 5 U.S.C. §

701-706, and improperly delegated authority outside of a federal agency.

       The State acknowledges that this court did not grant a temporary restraining order,

Order re Motions for Temp. Restraining Orders and Prelim. Injs. ECF No. 10. However,

the Declaration of Stephen Wackowski shows that the Secretary of Interior directed the

FSB to “temporarily pause its operations in light of the State’s complaint.” ECF No. 15-4

at 1, ¶ 2. In effect, a temporary restraining order, that is much broader than what was

requested by the State, remains in effect at this time.

                 The FSB Misconstrues the Federal Open Meetings Act
       The FSB asserts that it is not subject to open meeting requirements because it did

not adopt regulations mandating that it comply with the statute. ECF No. 15 at 11. But

Congress did not mandate application of the open meeting requirements in 5 U.S.C. 552b

only for agencies who adopt regulations agreeing to comply. The statute is mandatory.

Full stop.

       The FSB adopted regulations giving itself the authority to establish its procedures,

but this regulation, 50 CFR § 100.10(d) (4), does not override clear statutory mandates

from Congress.

       The FSB also suggests that this court cannot issue injunctive relief to void actions

taken that were discussed at an invalid meeting because the State “cannot obtain

injunctive relief solely for a violation of” 5 U.S.C. § 552b (h) (1). ECF No. 15 at 11. To
ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                  Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                               Page 2 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 2 of 13
explain the law, subsection (h) (1) allows the court to grant injunctive relief for violations

of the open meeting requirements. All discussions and actions must be taken in a publicly

announced meeting where the public may be present. Subsection (h) (2) provides a

limited exception where no injunction will be granted “solely” on the basis of subsection

(h) (1). This limited exception does not apply because FSB also violated ANILCA, the

APA, FSB’s own regulations and guidelines, and the law prohibiting delegation outside

of a federal agency. The State’s Complaint, the State’s motion for preliminary injunction,

and FSB’s opposition to the preliminary injunction, each address more than solely a

violation of 5 U.S.C. § 552b. See ECF No. 1, ECF No. 4-1, and ECF No. 15.

       The Kake emergency hunt was authorized at an open meeting, but the delegation

of authority to the local land manager occurred on April 9, with a vote on April 14,

reflected in the June 2 delegation, without a public meeting on any of those dates. ECF

No. 15 at 10; ECF No. 15-2 at 1-2, ¶ 3 and 4. Even though the Board did not approve the

Koyukuk Village request for an emergency COVID-19 hunt, the action taken to vote on

the matter was not conducted in an open meeting and violated the Open Meetings Act.

Apparently FSB believes it can freely violate federal law with no recourse.

FSB must be ordered to comply with statutory open meeting requirements.




//


ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                    Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                 Page 3 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 3 of 13
                             The FSB Violated its Own Guidelines
          The delegations of authority at issue in this litigation are for a “confirmed

COVID-related emergency situation relating to food security that rises to such a level that

it constitutes a threat to public safety.” ECF No. 15-2 at 2, ¶ 4 and 6; ECF No. 15-2 at 1-

2, ¶ 3.

          The guidelines for COVID-19 pandemic emergency special actions were provided

as Exhibit 2 with the State’s motion, and some of those factors are worth repeating again.

“Any actions so taken will be temporary in nature and will not remain in effect beyond

the time that the threat to public safety has passed.” ECF No. 4-3 at 4. Requests for

emergency hunts were made to the FSB in April. ECF No. 4-3 at 2. Even if there had

been a COVID-related food security issue in April, there was clearly no emergency

situation by June 22 when the FSB authorized the emergency hunt in Kake, or by June 24

when the permit for the hunt was issued. 1

                 “No action will be taken by the Federal Subsistence Board or its
                 delegated agent to open additional hunting or fishing opportunities
                 prior to consultation with the ADFG and confirmation of need with
                 the State of Alaska Unified Command Mass Care Group.” ECF No.
                 4-3 at 4.


1
        FSB asserts it approved the emergency hunt on June 24, ECF No. 15 at 7, but the board’s action
occurred on June 22. ECF No. 4-3 at 39-43. FSB also now asserts that it approved a 60-day hunt but a 30-
day hunt was authorized in the Forest Service’s permit. ECF No. 15 at 8. In fact, the FSB approved a 30-
day hunt but a 60-day hunt was permitted, June 24 through August 22. ECF 4-3 at 43, 46.
ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                          Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                       Page 4 of 13
           Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 4 of 13
       First, there is no evidence that anyone at the Alaska Department of Fish and Game

was contacted regarding a situation with a confirmed food security issue where an

emergency COVID hunt near Kake may be authorized. The Forest Service District

Ranger said he received no response, ECF No. 4-3 at 38, but we have no evidence of an

attempt to engage in consultation. FSB’s Memorandum, ECF No. 15, provides nothing to

show consultation was attempted. FSB had the opportunity to provide evidence of who

was allegedly contacted and when such contact occurred but is unable to do so because it

never happened. This alone should have precluded authorization of an emergency

COVID hunt.

       Second, the Mass Care Group found there was no COVID-related food security

issue. ECF No. 4-3 at ¶ 2n. 2; ECF No. 4-3 at 52 and 58. There was no evidence

presented to the FSB regarding how food shipments arrive at stores in Kake. There is no

explanation for how ferry service relates to food in the grocery store. And even if ferry

service was relevant, Mr. Jackson testified a ferry arrived in Kake on June 22, the day the

FSB met and approved the emergency hunt. ECF No. 4-3 at 41.

       Fishing season was underway in June and the community was enjoying fresh fish.

Id. Mr. Jackson testified that food, including meat, was available in the stores. ECF No.

4-3 at 40. There was simply no evidence that food deliveries to Kake were disrupted by

COVID-19.



ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                  Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                               Page 5 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 5 of 13
       As explained in the State’s memorandum in support of its motion, ECF No. 4-1,

the emergency hunt was arbitrary and capricious and contrary to ANILCA, thereby

violating the APA.

   The Court has Jurisdiction to Rule on the State’s Request for Injunctive Relief
       The State admits that the permit for the Kake emergency COVID hunt permit

expired on August 22. ECF No. 4-3 at 46. FSB asserts that the State’s request to enjoin

the hunt is moot and this court lacks jurisdiction because the permit expired. ECF No. 15

at 12-14. However, the permit was in effect when the State filed this case and asked for

immediate injunctive relief on August 10, 2020.

       Furthermore, the State’s claims fall squarely within the exception to the mootness

doctrine for matters that are “capable of repetition, yet evading review.” ECF No. 15 at

13. This exception is recognized by the U.S. Supreme Court as a constitutional right and

was applied in Kingdom Technologies Inc. v. U.S., 136 S. Ct. 1969, 1976 (2016) to allow

judicial review of short-term contracts that would expire in less than two years. The

exception applies where the duration of the challenged action is too short to be fully

litigated before it terminates, and where there is a reasonable expectation that the

complaining party will be subject to the same action again. Id., citing Spencer v. Kemna,

53 U.S. 1, 17 (1998).

       The FSB issued delegations of authority to local land managers all over Alaska to

adopt 60-day emergency COVID hunts; the delegations are valid for one full year until

ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                   Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                Page 6 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 6 of 13
June 1, 2021. ECF No. 4-3 at 5-36. Authorizations for emergency hunts are capable of

repetition throughout Alaska because these delegations remain in effect and because the

FSB has proven that it will not follow its own guidelines.

        Emergency hunts would consistently evade judicial review. Injunctive relief is

required because any 60-day emergency COVID hunt will likely be complete before a

court could respond. FRCP 12(a) (2) allows federal defendants 60 days to respond to a

complaint filed in federal court.

            The FSB Invalidly Delegated Authority outside a Federal Agency
        FSB asserts the State did not explain why delegation outside a federal agency is

improper. ECF No. 15 at 17. The State did so at ECF No. 4-1 at 15. To repeat, Congress

did not authorize the FSB in ANILCA to delegate outside of a federal agency. Lacking

specific authorization by Congress, delegation of hunt administration to anyone outside a

federal agency, such as selecting the hunters or designating to an outside group the

authority to determine who will be allowed to participate, is not authorized and violated

ANILCA. See U.S. Telecom Ass’n v. F.C.C, 359 F. 3d 554, 565 (D.C. Cir. 2004). The

Kake permit granted specific rights and administrative authority to a tribe, which is

outside a federal agency. 2 The terms of the permit required that only persons selected by




2
        The State understands the tribe’s concerns for its members. Nothing in this lawsuit is intended to
challenge any valid authority the tribe may have over its members.
ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                            Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                         Page 7 of 13
         Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 7 of 13
the tribe could participate. ECF No. 4-3 at 46. This is consistent with the tribe’s June 4

request “to provide for our tribal citizens.” ECF No. 4-3 at 37.

       FSB and Sealaska compare this delegation of authority to the Copper Valley

community subsistence caribou hunt adopted by the State. ECF No. 15 at 17-18; ECF No.

21-2 at 5. This is not at all the same. In fact, when the Alaska Board of Game initially

adopted regulations for community hunts for moose and caribou in the Copper Valley,

the State was sued and the court held that it could not delegate administrative hunt

authority outside of the State. See, Decision on Summary Judgment at 27, Manning v.

Alaska Dep’t of Fish & Game, Case No. 3-KN-09-00178CI. Furthermore, any group of

25 members or more is eligible to participate, and the state receives a list of all members

with their license information. 5 AAC 92.072(c) (1) (A). All residents are eligible, not

just tribal members, which is a key distinction from the Kake emergency COVID hunt

permit. The State retains oversight and administrative authority over state hunts.

         The FSB Exceeded its Authority Granted by Congress in ANILCA
       The State previously explained that its authority to manage hunting and fishing,

including on federal public lands, was preserved by Congress in ANILCA subject to the

subsistence provisions of Title VIII. ECF No. 4-1 at 14; ANILCA § 1314. The State

agrees that when ANILCA was passed Congress intended to continue subsistence uses

for both native and non-native rural residents of Alaska.




ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                   Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                Page 8 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 8 of 13
       Nothing in ANILCA authorizes a hunt only for native, or only for non-native,

residents. The emergency COVID hunt in Kake, assuming it would have been otherwise

authorized, violated ANILCA by limiting rights to tribal members. The permit was issued

to a tribe, discriminating against non-tribal members of the community. ECF No. 4-3 at

46.

       ANILCA recognizes the rights of both native and non-native rural residents to

continue subsistence uses. ANILCA § 801(1). FSB suggests that it can discriminate

between users, and attempts to justify its ability to do so on the basis that it has done so

before. ECF 15 No. at 17. There is no legal support for FSB’s assertion. This is the

equivalent of suggesting that a person can violate the law next week because he or she

violated the law last week and got away with it. The State is not obligated to file a lawsuit

every time the FSB violates ANILCA.

       Sealaska Corporation filed a motion to file an amicus motion on August 28, 2020.

ECF No. 21. In general terms, its concern is limited to the question of whether the FSB

can delegate administrative authority to a tribe. ECF No. 21-2. Sealaska concludes that

neither the hunters nor the recipients of the meat were Native-only. ECF No. 21-2 at 3.

But there is no evidence to show that this is a factual statement. Not until two weeks after

the Kake emergency COVID hunt permit was issued did anyone address the rights of

non-tribal members in the community. ECF No. 15-5. Further, there is no evidence as to

whether the hunters or recipients were native or non-native, and FSB had relinquished its

ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                    Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                 Page 9 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 9 of 13
oversight. The post-hoc email exchange and lack of information about the participants do

not alter the fact that the tribe – an entity outside a federal agency – administered the

hunt. And the permit, on its face, limited participation solely to tribal members which is a

violation of ANILCA. The State disagrees with Sealaska that this does not discriminate

against non-natives.

       Closure and restrictions are authorized only as set forth by Congress in Sections

815 and 816 of ANILCA. ECF No. 4-1 at 12-13. Attempting to give itself additional

authority by regulation to open emergency COVID hunts is not within the authority

Congress granted in Title VIII of ANILCA. It should be noted that the State has the

statutory authority to open or close hunts “when circumstances require” under AS

16.05.060. FSB has no such authority.

       The State’s challenge to the application of 50 CFR 100.19 is not time-barred. The

Ninth Circuit recognizes that a challenge to the application of a regulation is measured

from the time the regulation is applied. Wind River Mining Corp. v. United States, 946

F.2d 710, 716 (9th Cir. 1991). Although the State very clearly objected to FSB’s attempt

to improperly expand its authority in 2010, ECF No. 15 at 17 and ECF No. 15-6, the

State does not object to the validity of the regulation to the extent it allows hunts closed

by the FSB to be reopened. However, the State strongly objects to the application of 50

CFR § 100.19 to open an emergency COVID hunting or fishing opportunity. The State’s

challenge is timely and valid and was made within weeks of the FSB’s application of the

ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                    Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                 Page 10 of 13
        Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 10 of 13
regulation to delegate authority to open hunts (June 2, 2020) and to authorize an

emergency COVID hunt (June 22, 2020).




//

     The State has shown that it is Likely to Succeed on the Merits and is entitled to a
                                  Preliminary Injunction
         For the reasons stated above and as explained in the State’s motion for a

preliminary injunction, ECF No. 4-1, the State has shown that a preliminary injunction is

necessary and warranted.

         The FSB’s actions were arbitrary and capricious, not in accordance with law, and

not supported by substantial evidence. The State provided a multitude of facts to show

that FSB violated the standards of the APA and is entitled to relief. The state is not

bringing a stand-alone APA claim, as FSB suggested at ECF No. 15 at 19. Nor is it

bringing a stand- alone Open Meeting claim, as described above. The State has shown

violations of ANILCA, APA, the Open Meetings Act, and more.

         The State manages fish and wildlife in Alaska and strives to work with the best

available information. The State acknowledges that, despite refusing to share certain hunt

and hunter information regarding the Kake emergency moose and deer hunt with the

State, all requested information was received in August. Contrary to statements made by

Theodore Matuskowitz that the State’s request for information was “unusual,” ECF 15-3

ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                   Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                Page 11 of 13
          Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 11 of 13
at 1, ¶3, this information is routinely requested for all antler-restricted State moose hunts

in Southeast Alaska. 3 FSB’s ongoing reluctance is evidence that it may withhold

important information from the State in the future.



         Agency action will be struck down as arbitrary and capricious if the
         agency has relied on factors which Congress has not intended it to
         consider, entirely failed to consider an important aspect of the problem,
         offered an explanation for its decision that runs counter to the evidence
         before the agency, or if the agency’s decision is so implausible that it
         could not be ascribed to a difference in view or the product of agency
         expertise. 4
         Injunctive relief is necessary. Without an injunction, other COVID hunts may be

authorized. Without an injunction, the FSB may open hunting and fishing opportunities

on federal lands throughout Alaska in closed meetings with no public awareness or

involvement. Without an injunction, the State will lack hunting, fishing, and population

data important to ongoing management to meet the State’s sustained yield constitutional

mandate.

         DATED: August 31, 2020.

                                                CLYDE "ED" SNIFFEN, JR.
                                                ACTING ATTORNEY GENERAL


                                                By:     /s/Cheryl R. Brooking
                                                        Cheryl R. Brooking

3
         Exhibit 1, State moose and deer permits for Southeast.
4
         Turtle Island Restoration Network v. U.S. Dep’t of Commerce, 878 F.3d 725, 732-33 (9th Cir.
2017).
ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                           Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                                        Page 12 of 13
         Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 12 of 13
                                                 Assistant Attorney General
                                                 Alaska Bar No. 9211069
                                                 Department of Law
                                                 1031 West Fourth Avenue, Ste. 200
                                                 Anchorage, AK 99501
                                                 Phone: (907) 269-5232
                                                 Facsimile: (907) 276-3697
                                                 Email: cheryl.brooking@alaska.gov
                                                 Attorney for State of Alaska
                                  Certificate of Service

       I hereby certify that a true and correct copy of the foregoing documents were filed

with the Clerk of the Court for the United States District Court – District of Alaska by

using the CM/ECF system. Participants in Case No.: 3:20-cv-00195-SLG who are

registered CM/ECF users will be served by the CM/ECF system.


       Dated August 31, 2020
                                                                     /s/Suzanne N. Marsh
                                                                    Law Office Assistant I




ADF&G v. Federal Subsistence Board
Reply To Federal Defendants’ Opposition To                  Case No.: 3:20-cv-00195-SLG
Plaintiff’s Motion For Preliminary Injunction                               Page 13 of 13
       Case 3:20-cv-00195-SLG Document 22 Filed 08/31/20 Page 13 of 13
